


116 HR 8775 IH: Salton Sea Public Health and Environmental Protection Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8775
IN THE HOUSE OF REPRESENTATIVES

November 18, 2020
Mr. Ruiz (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of the Interior to take certain measures with respect to protecting the Salton Sea, and for other purposes.


1.Short titleThis Act may be cited as the Salton Sea Public Health and Environmental Protection Act of 2020. 2.Federal Salton Sea Management AcresTitle XI of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) is amended by adding at the end the following:

1102.Restoration program
(a)Restoration programThe Secretary of the Interior, acting through the Bureau of Reclamation, shall provide for a program within the Bureau’s Salton Sea Program Office to improve water quality, provide for dust mitigation, protect the public’s health, and provide for environmental and habitat restoration at the Salton Sea in California. (b)Federal Salton Sea Management Acres (1)In generalThe Secretary of the Interior shall provide for such measures as such Secretary determines appropriate for dust control and habitat conservation, consistent with State and local requirements, with respect to an acreage within the Salton Sea of the same size as the acreage for which the State of California provides for dust control and habitat conservation under the Salton Sea Management Program and the State Water Board Order. Such Secretary shall, to the maximum extent possible when carrying out this requirement, provide such measures for an equivalent number of acres of dust control and of habitat conservation.
(2)CalculationThe Secretary of the Interior may calculate the satisfaction of the Federal Salton Sea Management Acres obligation described in paragraph (1) in three-year increments to account for variability in acres available and appropriate for management. (3)Coordination with the State of California (A)Memorandum of understandingNot later than 180 days after the date of enactment of this section, the Secretary of the Interior shall seek to conclude a memorandum of understanding with the State of California and the Salton Sea Authority to coordinate Federal and State activities relating to the construction, operation, and maintenance of Federal Salton Sea Management Acres and Salton Sea Management Program activities. Such memorandum of understanding shall include a schedule delineating the timeframe for the accomplishment of the establishment of Salton Sea Management Acres and consideration of the effects of such memorandum of understanding on affected disadvantaged communities.
(B)AccessThe Secretary of the Interior shall make Federal lands within the Salton Sea available to the State of California for activities under the Salton Sea Management Program and the State Water Board Order and shall give priority to such activities. (4)State responsibilitiesNothing in this section shall modify the State of California’s responsibilities or associated timelines under the State Water Board Order.
(5)Support from the Secretary of AgricultureThe Secretary of Agriculture shall, in issuing funding or other types of support under such authority as is available to such Secretary, prioritize support and funding to assist the Secretary of the Interior in fulfilling the responsibilities described in this subsection.  (6)Delegation to the State of California (A)In generalThe Secretary of the Interior may delegate such Secretary’s responsibilities under this subsection to the State of California through a cooperative agreement or other contractual agreement only upon the provision by such Secretary to the State of adequate Federal funding to assure the requirements of this section are met, including funding for operations and maintenance of Federal Salton Sea Management Acres. Such Secretary may award grants to the State for completion of this responsibility.
(B)Agreement pending funding not restrictedSubparagrah (A) shall not be construed to prohibit the Secretary of the Interior from entering such an agreement prior to the provision of such adequate Federal funding.  (7)Not a Special Aquatic SiteFor the purposes of the construction, operation, and maintenance of Federal Salton Sea Management Acres and Salton Sea Management Program activities, lakebed exposed as the Salton Sea recedes shall not be considered a Special Aquatic Site for the purposes of determining jurisdiction under section 404 of the Clean Water Act (33 U.S.C. 1344).
(8)Report to CongressThe Secretary of the Interior shall report to Congress annually identifying— (A)the total number of acres under management by such Secretary or funding provided to the State of California under paragraph (6);
(B)the type of management applied to Federal Salton Sea Management Acres, and whether such management is dust suppression or habitat restoration; (C)if such Secretary has not met such Secretary’s responsibility under paragraph (1) over the current three-year period under paragraph (2), a plan for coming into compliance; and
(D)additional funding needed to meet such obligation. (c)DefinitionsIn this section, the following terms have the meaning given to such terms in section 5 of the Salton Sea Public Health and Environmental Protection Act of 2020:
(1)Federal Salton Sea Management Acres. (2)Salton Sea Authority.
(3)Salton Sea Management Program. (4)State Water Board Order..
3.Salton Sea Management Council
(a)Establishment of Federal Salton Sea CouncilNot later than 90 days after the date of enactment of this Act, the Secretary of the Interior shall establish a Salton Sea Council with the goal of coordinating interagency Salton Sea projects, expediting permits, coordinating environmental review, streamlining funding of projects associated with the Salton Sea Management Program and Federal Salton Sea Management Acres, and coordinating such goals with the State of California and the Salton Sea Authority.  (b)MembershipCouncil shall consist of the following and shall be chaired by the Secretary of the Interior: 
(1)The Secretary of Agriculture, or a representative of such Secretary. (2)The Secretary of the Army or a representative of such Secretary.
(3)The Administrator of the Environmental Protection Agency or a representative of such Administrator. (4)The Commissioner of the Bureau of Reclamation or a representative of such Commissioner.
(5)The Director of the United States Fish and Wildlife Service or a representative of such Director. (6)The Director of the United States Geological Survey or a representative of such Director. 
(c)DutiesThe Council shall— (1)convene and establish a process for collaboration among the members of the Council, the State of California, the Salton Sea Authority, local communities, Tribal governments, the South Coast Air Quality Management District, the Imperial County Air Pollution Control District, and other persons, including holding at least one annual public meeting at the Salton Sea to receive feedback from local stakeholders;
(2)develop a Federal funding plan across Federal agencies with jurisdiction at the Salton Sea to assist the Secretary in meeting the Salton Sea Management Acres obligation and associated operations and maintenance costs; and (3)identify and implement measures to expedite and streamline Federal permitting of Salton Sea management undertaken by the State of California’s Salton Sea Management Program.
(d)Production of ReportNot later than 1 year after the date of enactment of this Act, the Council shall submit to the Committee on Natural Resources of the House of Representatives a report that— (1)identifies Federal and State funding sources and previous funding for projects and studies related to potentially benefitting or impacting the Salton Sea;
(2)analyzes how Federal and State funding sources can be matched or paired to reach acreage goals; and  (3)identifies additional Federal resources including resources for technical assistance and project permitting assistance that could be applied to the management of the Salton Sea.
4.Public Health Reporting Requirement
(a)In generalThe Secretary of the Interior, in consultation with the Administrator of the Environmental Protection Agency, shall publish an annual report on air quality surrounding the Salton Sea, including an analysis of the presence of pollutants, salinity levels, and agricultural chemicals present in the exposed lakebed on Federal lands. Such report shall include— (1)the change in number of acres of Federal land that is exposed lakebed and land with respect to which such Secretary has taken corrective action, either through habitat restoration or dust suppression; and
(2)any associated health risks with particulate matter pollution and any chemicals present. (b)Population health studyThe Secretary of Interior may partner with a university or research institution to conduct a long-term population health study on individuals with extended exposure to the Salton Sea. 
(c)Additional air monitorsThe Administrator of the Environmental Protection Agency shall take such measures as the Administrator determines necessary to monitor the air quality in population centers near the Salton Sea. 5.DefinitionsIn this Act:
(1)Federal Salton Sea Management AcresThe term Federal Salton Sea Management Acres means the Salton Sea exposed lakebed acres required to be managed by the Secretary of the Interior for dust control or habitat in consultation with the State of California and Salton Sea Authority. (2)Salton Sea AuthorityThe term Salton Sea Authority means a Joint Powers Authority composed of member agencies including the Torres Martinez Desert Cahuilla Tribe, County of Imperial, the County of Riverside, the Coachella Valley Water District, and the Imperial Irrigation District, established to work in coordination with the State of California to oversee the comprehensive restoration of the Salton Sea. 
(3)Salton Sea Management ProgramThe term Salton Sea Management Program means the program created by the State of California to address air quality and ecological threats at the Salton Sea. (4)Salton Sea 10-Year PlanThe term Salton Sea 10-Year Plan means the State of California’s Salton Sea Management Program Phase 1: 10-year plan to provide for the construction of 30,000 acres of air quality and habitat projects at the Salton Sea.
(5)State Water Board OrderThe term State Water Board Order means California State Water Board Order 2017–0134 entitled ORDER ACCEPTING AND REVISING STATE WATER BOARD REVISED ORDER WRO 2002–0013 issued on November 7, 2017, establishing Salton Sea management acre milestones for the State of California.  